DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/22/2022 has been entered. Claim 25 has been amended. Claims 1-24 and 33-35 have been cancelled. Claims 25-32 and 36-37 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25-26 , 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), in view of at least one of Sakamoto et al. (US 2017/0232806 A1 – of record) or Koch et al. (US 5,971,046 – of record), and further in view of Sandstrom et al. (US 2011/0308705 A1).
Regarding claim 25-26, Agostini discloses a tire 10 including two beads 15, two sidewalls 11 connected to the beads, a crown (tire components between the carcass 12 and ground contacting portion of the tread 13) connected to the ends of the two sidewalls with a crown reinforcement (not shown) and a radially exterior tread 13, and an innerliner layer 16 – (construed as a radially interior surface), see FIG. 1, [0032]. 
The innerliner has an abraded surface 19 – (construed as an accommodating region arranged on the interior surface), whereby the abraded surface has a foam noise damper 22 fixed thereon by a polyether adhesive, see [0032], [0035], [0045] – (corresponds to an adhesive layer arranged on the accommodating region).
As to a member consisting of only one assembly, the assembly comprising a rubber attachment layer attached to the accommodating region by the adhesive layer: The foamed noise damper is a foamed rubber material, and thus the surface of the foamed rubber material which is coupled to the adhesive layer which adheres the damper to the abraded surface meets the claimed “member consisting of only one assembly, the assembly comprising a rubber attachment layer attached to the accommodating region by the adhesive layer”.
As to the rubber attachment layer is based on at least one essentially unsaturated diene elastomer, at least one essentially saturated diene elastomer or a mixture thereof: The foamed structure is formed as an ethylene-propylene-diene terpolymers, which according to applicant’s specification, see [0054]-[0055], identifies as an “essentially saturated” diene elastomer suitable for use. Thus, the ethylene-propylene-diene terpolymer composition meets the claimed “rubber attachment layer is based on at least one essentially saturated diene elastomer”.
Agostini does not explicitly disclose the claimed axial distance, silanized polyether limitations nor the use of a detachable protective film radially covering the accommodating region to avoid any contact of the accommodating region during vulcanization of the tire; removal of the detachable protective film after vulcanization of the tire.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire such that: Having a maximum axial width, the axial distance between the center of gravity of the member and the median plane of the tire is at least equal to 5% and at most equal to 25% of the maximum axial width of the tire; wherein the member is attached to the radially interior surface of the crown, axially on the exterior side of the tire: 
Since, Agostini discloses the foamed structure may extend axially from about 10% to 50% of the tread width and where its placement is disposed to equalize the load of the tire and maintain dynamic balance, see [0033].
And since Sakamoto discloses an adhering scheme where a device is adhered to the interior cavity of a tire. The device having a center of gravity C is disposed in an offset manner from the equatorial plane CL of the tire by a distance D being 0% - 40% of the tire maximum width W, see Fig. 2, [0059]. The device is further configured to have the device be attached to the radially interior surface of the crown, and under the broadest reasonable interpretation afforded the examiner, the device is disposed axially on the exterior side of the tire, as Sakamoto does not delineate the tire interior side from the tire exterior side when mounted. Moreover, Sakamoto discloses such a configuration provides a benefit of ensuring the device remains adhered during high speed running which repeatedly distorts the tire inner surface, see [0061].
And since Koch discloses a system for adhering a device to the interior cavity surface of a tire. And with guidance provided by the figures, the device is disposed such that its center of gravity is offset from the equatorial plane of the tire, see Fig. 5. And it is readily envisioned that disposing the polygonal shaped device to be offset from the equatorial place of the tire per Koch such that its placement is disposed to equalize the load of the tire and maintain dynamic balance per Agostini would have been obvious and have a reasonable expectation of success.  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire such that: The adhesive is based on a silanized polyether and is free of isocyanate. 
Since the general disclosure of “polyether” by Agostini would have been recognized as encompassing silanized polyether’s as they are consistent with known types of polyether’s that are used in adhesive compositions. And Masaoka discloses it is well-known to use silyl-terminated polyether’s as adhesives, because of the polymer’s good workability, high weatherability, good adhesion to various substrates, see (page 1 - Introduction) – (corresponds to a silanized polyether). And further adds it is well-known to use telechelic polymers with cross-linkable silane terminal groups as base polymers for elastic sealants and adhesives, the cross-linkable silane terminal groups to include alkoxy-silane groups – (corresponds to the silanized polyether is an alkoxysilane-functional telechelic polyether). It being noted, the prior art is based on a silanized polyether, while being free of isocyanate.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire with the claimed protective film and attachment scheme since:
Sandstrom similarly directed towards a foam noise damper for a tire discloses an advantageous attachment scheme. The attachment scheme includes the use of a barrier layer – (construed as a protective film), whereby the barrier layer is configured to cover the exposed virgin surface of a green tire innerliner to adhere the barrier layer to the virgin surface and thereby form a protected green innerliner; curing the protected green innerliner, removing the barrier layer to reveal the virgin surface; and securing a foam noise damper to the virgin surface, see abstract – (construed as a detachable protective film radially covering the accommodating region to avoid any contact of the accommodating region during vulcanization of the tire; and removal of the detachable protective film after vulcanization of the tire). And after removal of the barrier layer either the innerliner or the foam damper is coated with an adhesive to thereby fix the foam damper to the interior cavity of the tire, see [0033] – (construed as an adhesive layer arranged on said accommodating region upon removal of the detachable protective film after vulcanization). Sandstrom further discloses the use of the barrier layer and attachment scheme allows for the tire being substantially free of release agent. Whereby this is advantageous for eliminating the use of costly and environmentally harmful solvents, see [0012]-[0013].
 Regarding claims 36-37, modified Agostini discloses the radially exterior tread comprises a set of circumferential grooves, and the center of gravity of the member is located in line with a circumferential groove of the tire tread, see Sakamoto FIG. 2; and the radially exterior tread comprises a set of ribs, and the center of gravity of the member is located in line with a rib of the tire tread, see Koch FIG - 5.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), in view of at least one of Sakamoto et al. (US 2017/0232806 A1 – of record) or Koch et al. (US 5,971,046 – of record), as applied to claim 26 above, and further in view of Petrie (EM Petrie – 2010 – adhesives.org, https://www.adhesives.org/docs/default-document-library/hybrid_sealants_may2010-final-(1).pdf, accessed on 03/31/2020 – of record), and further in view of Sandstrom et al. (US 2011/0308705 A1). 
While modified Agostini discloses the advantageous use of telechelic polyether’s; it does not explicitly disclose the adhesive element comprises methyldimethoxysilane or polyoxypropylene.
Petrie discloses a telechelic polyether (that is the polymer has ends where both ends have the same functionality), is prepared from a high molecular weight polypropylene oxide (synonym for polyoxypropylene) that is hydrosilylated to produce a polyether end-capped with methyldimethoxysilane groups, see page 3 – paragraph 2 – (corresponds to the alkoxysilane is a methyldimethoxysilane and the polyether is a polyoxypropylene), wherein their use provides low viscosity, low glass transition temperature, flexibility over a wide temperature range, and low color and odor, see page 3 – paragraph 4. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of modified Agostini be in the form of methyldimethoxysilane or polyoxypropylene as taught by Petrie to provide the fixing element with an adhesive having flexibility over a wide temperature range as taught by Petrie.
Claim 29-31 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), in view of at least one of Sakamoto et al. (US 2017/0232806 A1 – of record) or Koch et al. (US 5,971,046 – of record), as applied to claim 25 above, and further in view of Papakonstantopoulos et al. (US 2014/0261944 – of record), and further in view of Sandstrom et al. (US 2011/0308705 A1).
Regarding claims 29-31, While modified Agostini discloses its inventive adhesive scheme is suitable for adhering electronic devices (construed as adherence of an electronic device as the member), see Agostini [0048]; it does not explicitly disclose the electronic device is provided in a casing formed of rubber.
Papakonstantopoulos teaches a rubber innerliner layer contains a rubber patch thereon which is integral with said rubber innerliner layer, wherein said rubber patch contains an elastomeric, stretchable rubber cavity to releasably receive and securely hold a rigid device – (construed as an electronic device) within its elastomeric cavity [0017].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attaching electronic device of modified Agostini to be encased in a rubber casing, as taught by Papakonstantopoulos to releasably receive and securely hold the electronic device.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini et al. (US 2012/0073717 A1 – of record), in view of Masaoka et al. (Y. Masaoka, Y. Nakagawa, T. Hasegawa, and H. Ando, "New Durable Sealant of Telechelic Polyacrylate," Journal of ASTM International 3, no. 10 (2006): 1-9, https://doi.org/10.1520/JAI100450, accessed on 03/31/2020 – of record), in view of at least one of Sakamoto et al. (US 2017/0232806 A1 – of record) or Koch et al. (US 5,971,046 – of record), as applied to claim 25 above, and in the alternative, in view of Song  (US 2013/0048180 A1 – of record), and further in view of Sandstrom et al. (US 2011/0308705 A1).
Regarding claim 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer of modified Agostini have a thickness between 1 and 1.5 mm; as the general conditions of the claim are met and limiting the amount of adhesive would be achieved through routine experimentation. That is, limiting the thickness of the layer would advantageously reduce production costs, while allowing for use of sufficient material to create a strong bond. 
In the alternative, Song teaches a tire having a sound-absorbing material 3 that is adhered to the tire interior cavity by a sealant layer 2; whereby the sealant layer is configured to have a thickness of 1:1 to 1:3 or 1 mm to 1.5 mm, see [0017]-[0018]; which meets the claimed 1.0 – 1.5 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of modified Agostini to have a thickness of 1mm, as taught by Song to provide the tire with a commonly known adhesive layer thickness suitable for adhering sound-absorbing materials to tire interior cavities.
Response to Arguments
Applicant’s arguments, see pages 2-6, filed 06/22/2022, with respect to the rejection(s) of claim(s) 25-32 and 36-37 under 35 U.S.C. 103 have been fully considered but are not persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Sandstrom et al. Moreover, with regards to the applicant’s remarks; the arguments are primarily directed towards the newly presented claim limitations which are discussed in the rejection of claim 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749